Citation Nr: 0730553	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  98-03 085A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to a disability rating in excess of 10 
percent for tinea versicolor and tinea cruris.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The veteran served on active military service from June 1982 
to November 1986 and had additional active and inactive duty 
for training in the Army Reserves and Army National Guard.  A 
March 2000 VA Form 119 reflects that the veteran reentered 
into active military service, on November 7, 1999.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1997 rating decision issued in July 
1997 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia, which, in pertinent part, 
found that the veteran had not submitted new and material 
evidence to reopen his claim for service connection for 
hypertension and denied his claim for an increased rating for 
service-connected skin disorders.

As noted in a July 2004 letter to the veteran, prior to his 
reentry into active military service in November 1999, he had 
submitted a claim for certain skin disorders, lichen planus, 
atopic dermatitis, and seborrheic dermatitis.  This claim is 
referred to the RO for appropriate action.

In January 2006 the Board reopened the claim for entitlement 
to service connection for hypertension and remanded this 
claim to the Agency of Original Jurisdiction (AOJ) and the 
increased rating issue for further development.  Attempts to 
complete this development were made by the AOJ, but the 
veteran has failed to cooperate.  This matter is now returned 
to the Board for further consideration.  


FINDINGS OF FACT

1.  A January 2006 Board remand decision notified the 
appellant that the current medical evidence of record was 
inadequate for rating purposes and that VA examinations to 
ascertain the etiology of his hypertension and the severity 
of his skin disorders were necessary.

2.  Letters from the AOJ notified the appellant that he would 
be scheduled for an examination and informed him that, if he 
failed to report for the examination without good cause, the 
claim would be rated based on the evidence of record.

3.  The appellant failed to report for scheduled VA 
examinations in August 2006 and September 2006, without good 
cause; a letter notifying him of this examination was sent to 
his last known address of record.

4.  The record contains evidence establishing that the 
veteran had hypertension, that preexisted his reentry into 
active service.

5.  The veteran did not sustain a permanent increase in 
severity of his preexisting hypertension during active 
service.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in service, nor was a 
preexisting hypertension aggravated by service, nor may 
hypertension be presumed to have so been incurred. 38 
U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 5103, 5103A, 5107 
(West 2002 
& Supp. 2006), 38 C.F.R. §§ 3.665, 3.102, 3.303, 3.304, 
3.306, 3.307, 3.309 (2007).

2.  A disability rating in excess of 10 percent for tinea 
versicolor and tinea cruris is denied.  38 U.S.C.A. § 501 
(West 2002); 38 C.F.R. § 3.655; Part 4, Diagnostic Code 7806 
(2002-2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds that any 
defect with respect to the notice requirement in this case 
was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, the veteran's claims seeking entitlement 
to service connection for hypertension and his claim for an 
increased rating for his skin condition were received in 
December 1995.  After adjudicating the veteran's claims in 
June 1997, the RO provided initial notice of the provisions 
of the VA's duty to notify and assist in a July 2004 letter.  
In this letter, the veteran was told of the requirements to 
establish service connection and an increased rating, of the 
reasons for the denial of his claims, of his and VA's 
respective duties, and he was asked to provide information in 
his possession relevant to the claim.  He was sent an 
additional letter in February 2006, although attempts to 
deliver this to a valid address proved unsuccessful.  The 
duty to assist letters specifically notified the veteran that 
VA would obtain all relevant evidence in the custody of a 
federal department or agency.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.

Although the Board's January 2006 remand indicated that any 
supplemental statement of the case should include a 
discussion of the ramifications of VAOPGCPREC 3-2003 and the 
holding in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) 
when considering whether service connection is warranted for 
hypertension, the AOJ's failure to address this in its 
October 2006 supplemental statement of the case is 
nonpredjudicial error in light of the veteran's failure to 
appear for a scheduled examination that was also ordered by 
the Board.  Such examination was crucial for the proper 
adjudication of this service connection claim in accordance 
with VAOPGCPREC 3-2003 and the holding in Wagner v. Principi, 
and as such the lack of such examination renders the 
discussion of the above criteria useless in this instance.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  The Board 
remanded this matter in to obtain additional evidence, but 
the veteran failed to cooperate.  Service medical records 
were previously obtained and associated with the claims 
folder and the veteran failed to respond to the AOJ's request 
to apprise him of any additional service records from the 
National Guard or Reserves sent to him twice in February 2006 
and April 2006.  Furthermore, VA medical records were 
obtained and associated with the claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
failed to appear for VA examinations scheduled for August 
2006 and September 2006 and did not provide good cause for 
such failure to appear and has not replied to any 
correspondences from the VA regarding this matter.  The Board 
notes that the appellant was notified by the Board in its 
remand about the significance of 38 C.F.R. § 3.655 and was 
advised by letters sent via certified mail via the AOJ in 
September 2006 that a failure to report for examination 
without good cause could result in the loss or 
discontinuation of benefits.  In addition the May 2007 
supplemental statement of the case discussed 38 C.F.R. 
§ 3.655 in detail including the consequences of failure to 
appear for a VA examination in an increased rating claim.  
These notifications were sent to various addresses, none of 
which proved valid and the veteran has not advised the VA of 
his current address.  


Given the foregoing, the Board finds that the purpose behind 
the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  See Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 
Vet. App. at 186-87; Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the veteran is not prejudiced, as his 
claims are being denied.  

II.  Failure to Appear for VA Examination 

After reopening the service connection claim for 
hypertension, the Board in its January 2006 decision remanded 
this matter and the increased rating claim for VA 
examinations, clearly indicating that such examinations were 
necessary to adjudicate both issues.  Duty to assist letters 
were sent in February 2006 and re-sent in April 2006, which 
were returned as undeliverable.  These letters included a 
request from the veteran to identify his various periods of 
active service with the Reserves and National Guard.  
Thereafter an examination was scheduled for August 2006, but 
the veteran failed to appear.  A regular and certified letter 
had been sent to the veteran's known address to notify him of 
the appointment.  Examinations were set up for two different 
dates in September 2006, with certified letters notifying him 
of this examination sent to the first known address and to a 
second address also belonging to him, but no success was made 
in reaching him.  A search for the veteran's most recent 
address was done via a Debtor discovery report, in October 
2006 which revealed yet another address.  The AOJ sent the 
veteran a letter within the same month which outlined the 
previous attempts to contact him and requested that he 
respond to this letter within 30 days.  The veteran did not 
respond.  

The governing regulation is clear in that when entitlement or 
continued entitlement to a benefit cannot be established or 
confirmed without a current VA examination or reexamination, 
and a claimant, without good cause, fails to report for such 
examination or reexamination, action shall be taken in 
accordance with paragraph (b) of this section. 38 C.F.R. § 
3.655 (2007).  When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record. 38 C.F.R. § 3.655(b) (2007). When a 
claimant fails to report for an examination scheduled in 
conjunction with any other original claim or a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655(b) 
(2007).  Claimant's are expected to comply with reasonable 
requests.  Wood v. Derwinski, 1 Vet. App. 190 (1991) (the 
duty to assist in the development of claims is not a one-way 
street; claimants are expected to comply with reasonable 
requests).

In light of the veteran's failure to appear for an 
examination and failure to cooperate in keeping the VA 
apprised of his current addresses, the Board shall adjudicate 
these claims as follows in accordance with 38 C.F.R. § 3.655.  

III.  Service Connection

Service-connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.303, 3.304 (2007).  In 
addition, service-connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2007).  
In order to establish service connection, a claimant must 
generally submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus or 
relationship between the current disability and the in-
service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999).

For veterans who had service of ninety (90) days or more 
during a war period or peacetime service after December 31, 
1946, and any chronic disease such as hypertension is 
manifest to a compensable degree within a year thereafter, 
there is a rebuttable presumption of service origin, absent 
affirmative evidence to the contrary, even if there is no 
evidence thereof during service.  38 U.S.C.A. §§ 1101, 1112, 
1113 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b).

In July 2003, the VA General Counsel issued a precedent 
opinion which held that, to rebut the presumption of sound 
condition under 38 U.S.C. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service. VAOPGCPREC 3-03 (July 16, 2003).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches. Id.  In 
its decisions, the Board is bound to follow the precedent 
opinions of the General Counsel. 38 U.S.C.A. 
§ 7104(c).

Similarly, in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004), the Federal Circuit Court found that, when no 
preexisting condition is noted upon entry into service, the 
veteran is presumed to have been sound upon entry and then 
the burden falls on the government to rebut the presumption 
of soundness.  The Federal Circuit Court held, in Wagner, 
that the correct standard for rebutting the presumption of 
soundness under 38 U.S.C.A. § 1111 (West 2002) requires that 
VA shows by clear and unmistakable evidence that (1) the 
veteran's disability existed prior to service and (2) that 
the preexisting disability was not aggravated during service.

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  A preexisting injury or disease will 
be considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(a).  Temporary or intermittent 
flare-ups of the preexisting condition during service are not 
sufficient to be considered aggravation unless the underlying 
condition, as contrasted to symptoms, has worsened.  Crowe v. 
Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 
Vet. App. 292, 296-97 (1991).  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 C.F.R. § 
3.306(b).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. §.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence. See 
also, 38 C.F.R. § 3.102.  When a veteran seeks benefits and 
the evidence is in relative equipoise, the veteran prevails.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).

The veteran contends that he is entitled to service 
connection for hypertension.  This matter was remanded by the 
Board in January 2006 for further development, specifically 
to schedule VA examinations for the purpose of determining 
whether service connection is warranted for hypertension 
including based on aggravation.  The Board pointed out that 
the veteran's hypertension preexisted his reentry into active 
duty in November 1999, service connection may also be 
awarded, if it can be shown that his hypertension was 
aggravated during his second period of service pursuant to 
Wagner, supra.  However as discussed above the veteran failed 
to appear for VA examinations that were scheduled to address 
this and as a result, the Board can only consider the 
evidence available in the claims file to adjudicate this 
claim.  See 38 C.F.R. § 3.665.  

The service medical records from the veteran's period of 
active service from June 1982 to November 1986 are silent for 
any evidence of hypertension.  They reflect that his blood 
pressure was taken on multiple times throughout this period 
of service and showed his systolic readings to generally 
range from the 130's to 140's, with the lowest score of 110 
seen repeatedly in October 1982, August 1985 and September 
1986 and the highest score of 150 seen once in April 1986.  
The diastolic readings were generally in the 80's with the 
lowest reading of 76 in June 1982 and the highest reading of 
98 once in April 1986.  He did undergo a 5 day blood pressure 
monitoring in November 1984 with the readings determined to 
be within normal limits.  His systolic readings from this 5 
day period were generally around 132, with the highest 
reading of 142 and the lowest reading of 118.  His diastolic 
readings from the November 1984 monitoring was mostly around 
78, with the highest reading of 90 and the lowest reading of 
68.  His separation examination of September 1986 gave a 
blood pressure reading of 110/80.  The accompanying report of 
medical history revealed him to be unsure of whether he had 
high or low blood pressure.  An October 1987 reserve medical 
record revealed that he was seen for headaches and had a 
blood pressure reading of 145/87.  

The first diagnosis of hypertension appears to have been in 
November 1988, when the veteran was seen in a VA clinic for 
recent onset of headaches described as the worst he's ever 
had and a blood pressure reading of 200/100 with right sided 
numbness.  Findings on examination included the veteran being 
alert and anxious with pressured speech and generalized 
tremulousness.  The etiology of his symptoms was speculated 
as being possibly related to an acute intracranial event, but 
the possibility of severe anxiety and possibility of 
conversion reaction must also be considered.  The diagnosis 
included bifrontal headache with conversion reaction 
secondary to anxiety.  Hypertension was also diagnosed, with 
etiology most likely secondary to anxiety.  His blood 
pressure was now down to 160/80 and he was to be discharged 
and a follow up examination scheduled.  Thereafter VA and 
private treatment records from 1989 through the 1990's 
revealed treatment for hypertension.  Of note he was seen in 
May 1989 for a fifth episode of chest pain of unclear 
etiology with his blood pressure readings of 140/102, 130/80, 
140/92, 140/90 and 198/96.  He also had abnormal 
electrocardiogram readings showing left ventricular 
hypertrophy and a blood pressure reading of 140/102.  He was 
seen in September 1990 again with complaints of chest pain 
and electrocardiogram readings were borderline and his blood 
pressure was 140/90.  He was on medication to treat his blood 
pressure.  

Reserve personnel records reflect that he signed a reserve 
educational assistance notice of basic eligibility in 
February 1992.  Reserve medical records from the early to the 
mid 1990's revealed ongoing evidence of hypertension.  He was 
seen in the troop medical clinic in August 1993 for 
complaints of headaches and dizziness times 2 days and a 
history of hypertension 3 years ago.  There was no physical 
examination, but his blood pressure was 130/90.  His 
Procardia was refilled.  A month later in September 1993 he 
was seen for a refill of his Procardia and his blood pressure 
was 120/90.  In November 1995 he was treated for chest pain 
radiating down the left arm, left sided numbness and 
headaches.  His blood pressure was 160/102, 143/87 and 
145/83.  He was assessed with transient ischemic attack (TIA) 
versus cerebrovascular accident (CVA).  

Private treatment records reflect continued treatment for 
hypertension between 1994 and 1996.  In July 1994 he was 
noted to have a history of hypertension in the past 4 years 
with blood pressure variable.  His right arm blood pressure 
was 112/90 and left arm was 118/90.  The assessment was 
hypertension.  In August 1994 he was seen for complaints of 
neck pain and increased blood pressure although his reading 
was 130/74.  He continued to be assessed with hypertension 
and was placed on Zestril.  A month later in September 1994 
he complained of his blood pressure medications causing 
nauseas and blood pressure readings were 130/90 and increased 
to 140/94 after he became upset.  By January 1995 his blood 
pressure readings improved to 116/62 and he was noted to be 
taking Procardia XL, 60 milligrams.  His blood pressure 
readings continued to be stable throughout March 1995, June 
1995 and July 1995 with readings of 100/62, 114/68, 110/70, 
118/78.  By October 1995 the blood pressure was up to 130/90.  
The records from 1996 revealed his blood pressure readings to 
fluctuate somewhat.  In January 1996 his blood pressure was 
122/84, 120/100 right arm and 122/80 left arm.  He was still 
taking Procardia as noted in February 1996.  In April, May 
and June 1996 his blood pressure readings were 112/80, 130/88 
and 110/78.  In July 1996 he was seen for complaints of his 
chest hurting with left arm pains and a blood pressure 
reading of 120/90.  Another July 1996 treatment record 
revealed that his blood pressure was 110/82 and also revealed 
complaints of back pain after he helped a soldier lift a 
tent.  

On VA examination, in October 1996, there was no claims file 
for review.  At that examination, the veteran reported that 
the onset of his hypertension was around 1983 or 1984 and was 
discovered when he was being examined for epitasis.  He 
indicated that he was placed on blood pressure checks but not 
on any medication at that time.  He also reported having a 
TIA last year while at Fort Lee and was on military duty in 
the reserves.  He denied having a heart attack.  He currently 
was on Procardia, Diamox and 1 Aspirin per day.  The examiner 
gave a diagnosis of hypertension, systemic under treatment 
but not fully controlled, but did not offer a nexus opinion.  

A March 2000 report of contact revealed the veteran to have 
called and reported that he returned to active duty on 
November 7, 1999.  There are no records following this report 
of contact and all attempts to contact the veteran to assist 
in verifying all periods of active service while in the 
Reserves or National Guard were unsuccessful.  

Based on review of the available evidence, the Board finds 
that service connection is not warranted for hypertension.  
There is no evidence of hypertension shown during his first 
period of active service or within one year of his discharge 
in November 1986.  Regarding whether the hypertension which 
was manifested in November 1988 was permanently aggravated 
during any active period of service, there is no evidence of 
record to suggest this took place.  The veteran failed to 
cooperate both in confirming his periods of active service 
after 1986 and he also failed to report to VA examinations 
scheduled in August 2006 and September 2006 to address this 
question of possible aggravation, as the Board had previously 
determined that the October 1996 VA examination was 
inadequate and there is no other medical evidence of record 
that properly addresses this question.  Thus the Board must 
deny this claim based on there being no evidence of 
aggravation of the hypertension by active Reserve service.  

IV.  Increased Rating

The veteran seeks an evaluation in excess of 10 percent for 
his service-connected tinea versicolor and tinea cruris.  
This skin disorder has been rated under 38 C.F.R. § 4.118, 
Diagnostic Code 7806.  As pointed out by the Board in its 
January 2006 rating, since the time the veteran filed his 
increased rating claim, in December 1995, the regulations 
pertaining to skin disorders, including Diagnostic Code 7806 
were revised and as such he is entitled to the application of 
the version of the regulation that is more favorable to him 
from the effective date of the new criteria, but only the 
former criteria are to be applied for the period prior to the 
effective date of the new criteria, August 30, 2002.  
VAOPGCPREC 3-2000.  In light of the above, the Board 
determined that the veteran should be examined to ascertain 
the nature and extent of his service-connected skin disorders 
using both sets of rating criteria.

As discussed above, there were repeated attempts to schedule 
the veteran for a VA examination, and the veteran repeatedly 
failed to report to this examination and failed to respond to 
notification letters sent to various addresses, including the 
October 2006 letter sent to his last known address.  

Pursuant to 38 C.F.R. § 3.655, when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination and a 
claimant, without good cause, fails to report for such 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  When the examination was scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit which was previously disallowed, or a claim for 
increase, the claim shall be denied absent a showing of good 
cause.

The Board notes that the instant claim is not an original 
compensation claim.  An original claim is an initial formal 
application on a form prescribed by the Secretary. 38 C.F.R. 
§ 3.160 (2007).  The appellant filed his original 
compensation claim in October 1987, and a June 1988 rating 
decision granted service connection at the noncompensable 
disability level.  In an August 1994 rating the RO assigned 
an increased rating to 10 percent disabling for the skin 
disorder.  The current appeal arose after a June 1997 rating 
decision issued by the RO denied a rating in excess of 10 
percent disabling.

The veteran argues that his skin problems are worse than 
reflected by the current evaluation, and the Board indicated 
in its Remand that an examination was necessary to determine 
the severity of his disability.  The appellant has not shown 
good cause for his failure to report.  Therefore, an 
increased evaluation must be denied pursuant to 38 C.F.R. § 
3.655.

VA undertook reasonable measures to assist the appellant in 
this case.  The appellant was provided with notice of the 
appropriate law and regulations, he was notified that an 
examination was necessary to decide his claim, and he was 
advised of his right to submit additional evidence.  However, 
the appellant failed to provide any reasons for his failure 
to report for the scheduled examination.  Claimant's are 
expected to comply with reasonable requests.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991) (the duty to assist in the 
development of claims is not a one-way street; claimants are 
expected to comply with reasonable requests).  As a matter of 
law, the claim for increase must be denied.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to an increased evaluation for tinea versicolor 
and tinea cruris is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


